Citation Nr: 0212901	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  98-10 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Propriety of ratings assigned for complex partial seizure 
disorder, a cognitive disorder with memory loss, and 
headaches due to traumatic brain injury, rated 20 percent 
disabling from September 4, 1997, to May 16, 1999; 60 percent 
from May 17, 1999, through May 31, 2000; and 20 percent 
thereafter, to include whether a separate rating is warranted 
for a cognitive disorder.  

(The issue of entitlement to service connection for 
mononeuropathy and atrophy of the right lower extremity will 
be the subject of a later decision)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to June 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection status post 
concussion.  

The case was previously before the Board in June 2000.  At 
that time, the Board denied the issues of service connection 
for a scar of the left forehead and an increased rating for 
residuals of a perforation of the left tympanic membrane.  
The Board remanded the issues of service connection for 
mononeuropathy and atrophy of the right lower extremity and 
the issue of a compensable evaluation for the post concussion 
residuals of a head injury were.  In an April 2002 the RO 
assigned the following ratings for complex partial seizure 
disorder, a cognitive disorder with memory loss, and 
headaches due to traumatic brain injury: 20 percent disabling 
from September 4, 1997, to May 16, 1999; 60 percent from May 
17, 1999, through May 31, 2000; and 20 percent thereafter.  
The RO determined that a separate rating was not warranted 
for the cognitive disorder.  Thus the issue is as stated on 
the title page of this decision.

Regarding the issue of service connection for mononeuropathy 
and atrophy of the right lower extremity, it is noted that 
the Board is undertaking additional development of this issue 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.  


FINDINGS OF FACT

1. Prior to May 17, 1999, there veteran manifested an average 
of two petit mal seizures per month, without evidence of 
grand mal seizures.  

2. From May 17, 1999 to May 31, 2000 the veteran averaged at 
least 1 major seizure in 4 months.  

3.  There has been no grand mal seizures since approximately 
August 2000 and no evidence of 5 to 8 minor seizures weekly.

4.  The cognitive disorder is productive of occupational and 
social impairment due to mild or transient symptoms. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for a 
seizure disorder with headaches, from September4, 1997 to 
May 17, 1999, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R.§  4.124a, Diagnostic Codes 8045, 8911 
(2001).  

2. The criteria for a rating in excess of 60 percent for a 
seizure disorder with headaches, from May 17, 1999 to May 
31, 2000, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R.§  4.124a, Diagnostic Codes 8045, 8911 
(2001).  

3. The criteria for a rating in excess of 20 percent for a 
seizure disorder with headaches, from June 1, 2000, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R.§  
4.124a, Diagnostic Codes 8045, 8911 (2001).  

4.  The criteria for a separate 10 percent rating for a 
cognitive disorder have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 9304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5103, 
5103A, 5107)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 ; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991). The final rule implementing the VCAA was published on 
August 29,2001.66 Fed. Reg. 45,620-32 (Aug.29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

The RO has had the opportunity to review the veteran's claim 
in conjunction with the new legislation.  The Board finds 
that the veteran was notified of the criteria necessary to 
establish his claim in the statement of the case and 
supplemental statement of the case.  He was informed in a 
June 2000 letter from the RO that the VA would obtain the 
pertinent evidence identified by the veteran.  The Board 
finds that all pertinent evidence has been obtained and the 
veteran has been afforded VA examinations during the appeal 
period.  Thus the Board finds that the provisions of the VCAA 
have been met. Quartuccio v. Principi 16 Vet. App. 183 
(2002).  

The service medical records reflect that the veteran was 
hospitalized at a private facility in September 1969 for a 
concussion after a horseback accident.

Received on September 4, 1997 was the veteran's original 
application for compensation benefits.  

An examination was conducted by VA in October 1997.  At that 
time, the veteran reported a history of having sustained a 
head injury while horseback riding during service.  He stated 
that several weeks after the injury he began to notice some 
loss of awareness episodes that lasted a few seconds and 
occurred approximately two to three times per year.  Since 
January 1997, he had had about 14 such episodes.  He also 
related some memory loss for certain important events in his 
life as well as headaches.  Neurologic evaluation showed 
cranial nerves II to XII to be intact.  The diagnoses were 
status post concussion, tension type headaches, mild, 
episodes described as possible seizures that were ill 
described and likely not seizures.  The examiner stated that 
should they persist, seizure monitoring should be undertaken.

Service connection for status post concussion was granted by 
the RO in a February 1998 rating decision.  A noncompensable 
evaluation was initially assigned.  In April 2002 the RO 
assigned the following ratings for complex partial seizure 
disorder, a cognitive disorder with memory loss, and 
headaches due to traumatic brain injury: 20 percent disabling 
from September 4, 1997, to May 16, 1999; 60 percent from May 
17, 1999, through May 31, 2000; and 20 percent thereafter. 
Fenderson v. West, 12 Vet. App. 119 (1999).

Treatment records from the veteran's private physicians, 
dated from May 1999 to July 2000, show that the veteran was 
treated for a seizure disorder during this time.  In May 
1999, it was reported that the veteran had, in the past, had 
a seizure while driving a car and been involved in an 
accident.  He was placed on medication and advised not to 
drive.  Despite this, he got on a tractor and was cutting his 
grass when he had another seizure and fell off the lawn mower 
and cut his forehead.  He was out probably for 45 seconds.  
He was placed on a different medication, Dilantin.  In June 
1999, he reported having had two seizures since his last 
visit.  One was while sleeping, when he awoke hanging from 
his bed, the second was in church, when he became panicky and 
incoherent after looking into a bright light.  In July 1999, 
he and his wife reported that he had had two or three minor 
spells in one week and one grand mal type seizure.  His 
medication was increased.  

In August 1999, the veteran reported having another seizure, 
having fallen on his face and been unconscious for a short 
period of time.  In September 1999, he reported no major 
seizures, but had three small spells, which consisted of 
brief staring, smacking that lasted for a few minutes.  In 
November 1999, he reported that he was seizure free and in 
February 2000 he stated that he had had only one brief 
episode since his last visit in late November 1999.  A July 
2000 statement reflects that the veteran had remained seizure 
free on his medications for over 6 months. 

A VA neurological examination was conducted in July 2000.  At 
that time the veteran reported that his last seizure, 
described as a generalized tonic clonic seizure, occurred 
three months earlier.  The diagnosis was complex partial 
seizure disorder, currently well controlled with medications.

A psychiatric examination was conducted by VA in July 2000.  
At that time the veteran complained that he continued to have 
problems with short term memory loss.  He carried a notebook 
with him at all times and wrote down even the simplest 
things.  The examination showed that the veteran was oriented 
times four.  He was cognitively intact.  He registered three 
words and was unable to recall one out of three.  He had no 
motor deficiencies.  His mood was described as all right and 
his affect was congruent with his mood. His speech was 
regular rate and rhythm.  There was no flight of ideas, no 
loosening of associations, no blocking, confusion, or 
muteness.  He showed a slight decrease in the ability to 
sustain attention.  There were no auditory or visual 
hallucinations.  Short-term memory decreased and remote 
memory decreased.  Proverbs, abstract, insight and judgment 
were fair.  The assessment was some memory deficits noted on 
the examination.  The Global Assessment of Functioning (GAF) 
score was 80.

The veteran received treatment at a VA facility from April 
2001 to June 2001.  An April 30, 2001 report indicates he had 
not had a grand mal seizure in over eight months.  This 
places the last grand mal seizure around the end of August 
2000.  He experienced petit mal seizures of which he was 
unaware.  Another April 2001 report reflect that he had been 
approved for medication for simple partial seizures and had 
bee seizure free for four months.  He underwent a 
psychological evaluation in April 2001.  The diagnosis was a 
cognitive disorder.  The GAF was 80.  A June 2001 hospital 
report reflects he had been seizure free of the last 9 or 10 
months.  During this time he was also treated for sleep 
apnea.

In May 2001 the VA psychiatrist who conducted the July 2000 
examination again reviewed the claims folder, to include the 
April 2001 psychological work up. The psychiatrist rendered a 
diagnosis of cognitive disorder, not other wise specified.  
The GAF was 80.  The examiner indicated that the cognitive 
disorder was related to the veteran's brain injury

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. §§ 4.1 and 4.2 
(2001).  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, VA must assess the level 
of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim; a 
process known as "staged rating."  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Under Diagnostic Code 8045 for brain disease due to trauma, 
purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045- 
8207). Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.

In this regard the May 2001 a VA psychiatrist confirmed the 
presence of a cognitive disorder due to brain trauma.  
Accordingly the Board finds that a rating separate from the 
seizure disorder and headaches is warranted for the cognitive 
disorder which includes the memory loss under Diagnostic Code 
9304.

Diagnostic Code 9304 provides for the evaluation of dementia 
due to head trauma. When a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication a 0 percent rating is 
warranted.

When there is occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication, a 10 percent rating is warranted.

A 30 percent evaluation is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  

A GAF score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. A GAF score of 71 to 80 indicates that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressor; no more than slight 
impairment in social, occupational, or school functioning.

The recent VA examination showed that the veteran's primary 
symptom was memory loss.  The veteran indicated that he 
carried a notebook with him at all times and wrote down even 
the simplest things.  The examination showed a decrease in 
recent and remote memory and a slight decrease in the ability 
to sustain attention. The GAF score of 80 is indicative of 
than slight impairment in social or occupational functioning.  
The Board concludes that the current findings are consistent 
with a 10 percent rating.  However, this same evidence does 
not support a rating in excess of 10 percent.  The recent VA 
examination showed no evidence of a depressed mood, anxiety, 
suspiciousness, or panic attacks.  The veteran is being 
treated for sleep apnea.

Seizure Disorder with Headaches

Grand mal and petit mal epilepsy is rated under the general 
rating formula for major seizures.  A major seizure is 
characterized by the generalized tonic-clonic convulsion with 
unconsciousness.  A minor seizure consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head (``pure'' petit mal), or sudden jerking movements of 
the arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type).  

For major and minor epileptic seizures averaging at least 1 
major seizure per month over the last year, a 100 percent 
rating is warranted; averaging at least 1 major seizure in 3 
months over the last year, or more than 10 minor seizures 
weekly, an 80 percent rating is warranted; averaging at least 
1 major seizure in 4 months over the last year; or 9-10 minor 
seizures per week, a 60 percent rating is warranted; at least 
1 major seizure in the last 6 months or 2 in the last year; 
or averaging at least 5 to 8 minor seizures weekly, a 40 
percent evaluation is warranted; at least 1 major seizure in 
the last 2 years; or at least 2 minor seizures in the last 6 
months, a 20 percent evaluation is warranted; with a 
confirmed diagnosis of epilepsy with a history of seizures a 
10 percent evaluation is warranted.  When continuous 
medication is shown necessary for the control of epilepsy, 
the minimum evaluation will be 10 percent.  This rating will 
not be combined with any other rating for epilepsy.  In the 
presence of major and minor seizures, rate the predominating 
type.  There will be no distinction between diurnal and 
nocturnal major seizures.  Diagnostic Code 8911.

The veteran has exhibited both grand mal and petit mal 
seizures.  He has been assigned three specific ratings for 
specified periods since the initial grant of service 
connection effective in September 1997.  The Board must 
review the propriety of each evaluation.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

The VA examination in October 1997 showed 14 petite mal 
seizures since January 1997 with no history of any recent 
grand mal seizures.  The first evidence of grand mal seizure 
activity after October 1997 was the private medical report 
dated on May 17 1999.  Thus the Board finds that a rating in 
excess of 20 percent from September 4, 1997 to May 16, 1999 
is not warranted.  

The evidence shows that from May 17, 1999 to May 31, 2000 the 
veteran reportedly experienced 7 major seizures.  However, 
six seizures occurred between May and August 1999.  
Accordingly the criteria for an 80 percent rating effective 
from May 17, 1999 to May 31, 2000 have not been met. 

In order to be entitled to a 40 percent rating there must be 
at leats 1 major seizure in the last 6 months or 2 in the 
last year or at least 2 minor seizures in the last 6 months.  
The record shows that since June 2000 he experienced 1 major 
seizure around the end of August 2000.  In June 2001 it was 
reported that he had been seizure free for the last 9 or 10 
months.  Thus, the criteria for a 40 percent rating have not 
been met.  Accordingly a rating in excess of 20 percent is 
not warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


ORDER

For the veteran's seizure disorder with headaches, a rating 
in excess of 20 percent from September 4, 1997, to May 17, 
1999, is denied.  A rating in excess of 60 percent from May 
17, 1999, to May 31, 2000, is denied.  A current rating in 
excess of 20 percent is denied.  

Entitlement to a separate 10 percent rating for a cognitive 
disorder is granted subject to the law and regulations 
governing the payment of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

